Title: Decr. 2.
From: Adams, John
To: 


       Captn. Bernard. Says There are Two hundred and Thirty Sail of Merchand Ships lying at the Mother Bank, near Spithead, ready to sail to the West Indies, loaded with all Kinds of Provisions and dry Goods, and Warlike Stores. They are to be joined by about Thirty Sail that now lay in the Downs. They are to sail the first Wind after the two Fleets join. The Wind must be easterly. They all go to the Barbadoes, where the Fleet for the Windward Islands, seperates from that to the Leward Islands. They are to be convoyed out of the Channell by Twelve Ships of the Line, Six of them to go through the Voyage to the W.I. Islands.—As they commonly exagerate, it is probable, that not so many Men of War will go. There may be 8 or 9 Men of War, go out of the Channell and perhaps two or three, go thro the Voyage. They cannot probably spare 6 Vessells of the Line without leaving the French Masters of the Seas.
      